UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1756



WALTER J. BAILEY, JR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-1996-6-20)


Submitted:   October 31, 2001          Decided:     November 13, 2001


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter J. Bailey, Jr., Appellant Pro Se.     David George Karro,
UNITED STATES POSTAL SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter J. Bailey, Jr., appeals the district court’s order

granting Defendant’s motion for summary judgment in this employment

discrimination action.   We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.    Accordingly, we affirm

on the reasoning of the district court.   Bailey v. Henderson, No.

CA-00-1996-6-20 (D.S.C. May 9 & 25, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2